            Case 2:16-mc-00056-RSL Document 12 Filed 06/08/20 Page 1 of 2



 1                                                        The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                            NO. 2:16-MC-0056-RSL
11
                             Plaintiff,                         (2:09-CR-0044-1)
12
             vs.                                          Order Terminating
13                                                        Garnishment Proceeding
     ROBERT STUBER,
14
             Defendant/Judgment Debtor,
15
           and
16
     THE HOME DEPOT,
17
                             Garnishee.
18
19         This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24         IT IS ORDERED that the garnishment is terminated and that The Home

25   Depot is relieved of further responsibility pursuant to this garnishment.
26
     //
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                               UNITED STATES ATTORNEY’S OFFICE
                                                                             700 STEWART STREET, SUITE 5220
     (USA v. Robert Stuber & Home Depot USDC#: 2:16-MC-00056-RSL/2:09-CR-           SEATTLE, WA 98101
     00044-1)1                                                                      PHONE: 206-553-7970
            Case 2:16-mc-00056-RSL Document 12 Filed 06/08/20 Page 2 of 2



 1         Dated this 8th day of June, 2020.
 2
 3                                  A
                                    JUDGE ROBERT S. LASNIK
 4                                  UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                               UNITED STATES ATTORNEY’S OFFICE
                                                                             700 STEWART STREET, SUITE 5220
     (USA v. Robert Stuber & Home Depot USDC#: 2:16-MC-00056-RSL/2:09-CR-           SEATTLE, WA 98101
     00044-1)2                                                                      PHONE: 206-553-7970
